Citation Nr: 1724699	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), generalized anxiety disorder, and depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 2001 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Finally, the Board notes that, following the September 2014 Supplemental Statement of the Case, additional evidence, including a June 2015 VA examination report, was added to the record.  This evidence has not been considered by the Agency of Original Jurisdiction (AOJ); however, as the claim is being remanded for further development, the AOJ with have an opportunity to review this evidence.  See 38 C.F.R. § 20.1304 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Remand is necessary in order to obtain outstanding VA treatment records that are pertinent to the claim on appeal.  In his September 2009 claim, the Veteran indicated that he received psychiatric treatment from the Vet Center in Everett, Washington.  Although the AOJ attempted to obtain these records in October 2009, a social worker from the Vet Center only provided a summary of the Veteran's treatment since October 2008, not his actual treatment records.

Furthermore, a June 2015 rating decision notes that VA treatment records from the Puget Sound VA Medical Center (VAMC) dated through May 2015 were reviewed in connection with the Veteran's claim.  However, the only VA treatment records associated with the claims file are from October 2008, June 2009, October 2009, and September 2013.

As any outstanding VA treatment records, if procured, could bear on the outcome of his claim on appeal, efforts must be made to obtain all outstanding VA treatment records, including any treatment records from the Puget Sound VAMC and the Everett Vet Center.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records pertinent to his claim on appeal.

Accordingly, the case is REMANDED for the following action:

1. Associate any VA treatment records from the Puget Sound VAMC and the Everett Vet Center, to include all records related to any psychiatric treatment.

2.  Give the Veteran an opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




